DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: at page 2, para [0001], the status of 16/952,966 should be updated with the U.S. Patent Number.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-9, and 14 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergey (US 5,076,730).
As to claim 1, Bergey discloses (see figures 6 and 7 and  col. 4, lines 7-27)  a method of pipe extraction, comprising: forcing a deforming die (generally at 1) through an existing pipe 17 in the ground; deforming but not bursting at least a portion of a sidewall of the existing pipe outward into the surrounding soil to compact a local region of the surrounding soil and loosen the existing pipe; and pulling the loosened pipe 17 from the ground along an axis of the pipe.
As to claim 5, Bergey discloses wherein forcing the deforming die includes pulling with a directional drill stem 14.
As to claim 7, Bergey discloses wherein forcing the deforming die includes pushing with a directional drill stem 14.
As to claim 8, Bergey discloses wherein forcing the deforming die includes pushing with a rod pusher 14.
As to claim 9, Bergey discloses wherein forcing the deforming die includes pushing with a pneumatic hammer. Bergey discloses using an external power source such as a drill motor.  Furthermore, hammer type drills are well-known devices used in the construction industry.
As to claim 14, Bergey discloses (see figures 6 and 7 and  col. 4, lines 7-27) attaching a deforming die 1 to a distal end of a directional drill rod 14; pushing the deforming die 1 through the pipe 17 to be removed;
deforming but not bursting at least a portion of a sidewall of the pipe 17 to be removed outward into the surrounding soil to compact a local region of the surrounding soil and loosen the pipe to be removed; and pulling pipe 17 to be removed from the ground along an axis of the pipe.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claims 2-3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergey (US 5,076,730) alone.
As to claim 2, Bergey discloses all that is claimed except wherein deforming but not bursting includes deforming by an amount between about 5 and 10 percent of an inside diameter of the existing pipe.  Bergey is silent to the percentage of deformation; however, Bergey deforms at least enough so as to allow loosening of the existing pipe.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide between 5-10 percent deformation because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.
As to claim 3, Bergey discloses all that is claimed except wherein deforming but not bursting includes deforming by approximately 7 percent of an inside diameter of the existing pipe.  Bergey is silent to the percentage of deformation; however, Bergey deforms at least enough so as to allow loosening of the existing pipe.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide 7 percent deformation because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.
As to claim 15, Bergey discloses all that is claimed except for attaching by a threaded connection.  Bergey discloses a welded connection; however, the use of threaded connections are old and well-known in the art of connecting members together.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a threaded connections, since it was known in the art that threaded connections facilitate connection between at least two members.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergey (US 5,076,730) in view of Willaims (US 4,309,128).
As to claim 6, Bergey discloses all that is claimed except for pulling with a winch.  Willams discloses using a winch 11to pull a deforming die 2.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pull with a winch as disclosed by Williams, since doing so does no more than provide the expected benefit of inserting a deforming die within a pipe.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-15 of U.S. Patent No. 10,422,441. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by those of U.S. Patent No. 10,422,441.  For example, the method of pipe extraction, comprising:  forcing a deforming die through an existing pipe in the ground; deforming but not bursting at least a portion of a sidewall of the existing pipe outward into the surrounding soil to compact a local region of the surrounding soil and loosen the existing pipe; and pulling the loosened pipe from the ground along an axis of the pipe.  The forcing of the deforming die may be pulled or pulled by a drill rod/stem or pulling with a winch.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678